 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL EUGENE SCOTT,                              Case No. 1:18-cv-01480-NONE-JLT
12                       Plaintiff,                      ORDER DIRECTING THE CLERK
13                                                       OF COURT TO CLOSE CASE
              v.
14    D. ALBRIGHT, et al.,
15                       Defendants.
16

17          The parties filed a joint stipulation that this action be dismissed with prejudice pursuant to

18   Federal Rule of Civil Procedure 41(a)(1). (Doc. 63.) Rule 41(a)(1) provides that a “plaintiff may

19   dismiss an action without a court order by filing … a stipulation of dismissal signed by all parties

20   who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Once a dismissal under Rule 41(a)(1) is

21   properly filed, no order of the court is necessary to effectuate dismissal; the dismissal is effective

22   automatically. Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th Cir. 1999).

23   Thus, the Court DIRECTS the Clerk of the Court to close this case.

24
     IT IS SO ORDERED.
25

26      Dated:     February 27, 2020                            /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
